                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MATTHEW CANTERBURY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-1530

WESTERN REGIONAL JAIL;
BRITTANY ADKINS;
CAPTAIN ALDRADGE;
ADMINSTRATOR WOOD;
CORPORAL AKERS; and
SERGEANT DIAMOND,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Plaintiff’s oral motion for an order of voluntary dismissal

pursuant to Fed. R. Civ. P. 41(a)(2) and dismiss Defendant WRJ, removing said Defendant from

the style of this case. The Magistrate Judge further recommended that the other defendants remain

as parties in this case pending further resolution of the claims presented. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS Plaintiff’s oral motion for an order of voluntary dismissal

pursuant to Fed. R. Civ. P. 41(a)(2) and DISMISSES Defendant WRJ, removing said Defendant
from the style of this case. The other defendants will remain as parties in this case pending further

resolution of the claims presented.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                              ENTER:          July 18, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
